internal revenue serviee p o box cincinnati oh number release date date date xxxx xxxx xxxxk xxxx legend department of the treasury director exempt_organizations employer_identification_number xx-xxxxxxx ‘contact person - id number contact telephone number uil dear we have considered your request for advance approval of your grant-making program under sec_4945 g of the intemal revenue code dated date our records indicate that w is exempt from federal_income_tax under sec_501 of the code - classified as a private_foundation and recognized as a non-exempt charitable_trust ‘your letter indicates that w will operate a grant-making program called x the purpose of x is to enhance access to higher education specifically for graduates of y only graduates of y will be able to apply for the scholarship but the w looks to assist a number of those graduates through this scholarship twenty-one recipients are expected to receive assistance in the first year of the x the recipient must attend a qualified educational_institution as described in b a gi the amount of the scholarship will not exceed b on an annual basis and the total given to each recipient will not exceed c the funds are to be used for tuition fees or books each potential recipient must complete an application process and scholarships will be granted based on academic merit all applications will be sent to z an independent non- profit scholarship administration service the z will then forward the applications to the selection committee which is comprised of the head principals of the y and a trustee of w after the selection is made the committee provides the z with a list of the nominees and afier final approval the z will inform the winners as well as the unsuccessful candidates the x will be awarded on an objective and non-discriminatory basis the w has procedures in place to avoid all conflicts of interests within members of the selection commitiee and the z the scholarship is renewable annually the scholarship funds are given on a reimbursement basis in order to receive the funds at the end of the school year the recipient is to provide paid receipts for their tuition fees and books to the z the recipient will then receive the scholarship funds directly those who wish to renew their scholarship in addition to providing paid receipts must also provide transcripts of courses last taken in the event the scholarship funds have been determined to be misused the scholarship will be terminated and all funds are to be retumed to the x the z will provide the w with all necessary information for documentation and recordkeeping purposes sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 xa the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary attistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii i a its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation performed activities that the grants are intended to finance plans to obtain reports to determine whether the grantees pla based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that effective february your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures as of date are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 2xb of the code the approval of your award program procedures herein effective date constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 g of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basi furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours director of exempt_organizations
